PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/163,134
Filing Date: 24 May 2016
Appellant(s): Pirouzpanah et al.



__________________
Alan Norman (Reg. 32,285)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Appellant has argued, see page 4, line 9 through page 5, line 2, that in the rejection of claim 1 under 35 USC 112(a) for failing the written description requirement, the examiner seems to gloss over claim language which is structural and “the examiner is under the mistaken belief that any claim language that could be characterized as functional somehow renders the claim unpatentable for lack of written description requirement or indefiniteness.”
	The examiner respectfully disagrees. First, the examiner considered all of the claim language, including the recited structures. The analysis of the claim language acknowledged the blower fan and spline-shaped wall, however the rejection for lack of written description concerns the scope of the claim and the lack of details about the structural features in the specification. As claim 1 is currently written, the claim language is broad and encompasses subject matter which is not disclosed in the original specification. Therefore, and for additional reasons explained below, the Appellant does not have possession of the invention as claimed.
results of using the device. Claim 1 states the spline-shaped wall has an axial cross-section that is adapted and configured in such a manner that the deviation angle at any point on the blower fan circumference does not differ from the deviation angle at any other point by more than fifteen percent, and the average tangential velocity at any scroll angle does not differ from the average tangential velocity at any other scroll angle by more than thirty percent. However, while the deviation angles and average tangential velocities depend on the rotation of the blower fan and shape of the spline-shaped wall, the spline-shaped wall is a static structure. The wall does not move or perform an action in order to achieve the claimed results. The wall is merely acting as a boundary for the flow path; the wall is not performing a function. Again, the claim is written in such a manner that the structure is qualified by the result it achieves.  The claim is not written with the wall performing a function, despite Appellant’s contention to the contrary.
	
The Appellant has described the invention, see page 6, line 1 through page 12, line 3, and concluded with “the skilled reader of the specification can recognize that what was claimed corresponds to what was described.” The Appellant further stated, see page 12, lines 4-8, that “the invention is not limited to one particular shape” and the shape of the spline-shaped wall depends on the blower fan and the rotational speed of the blower fan. 
	The examiner agrees with Appellant that the shape of the wall depends on the shape of the blower fan (such as the radius and blade shape) and rotational speed of claimed invention does not correspond with what is described in the specification. As the claim is written, claim 1 does not define the structure or shape of the spline-shaped wall, rather the claim covers every spline-shaped wall capable of producing the claimed results. The original disclosure does not support every spline-shaped wall capable of producing the claimed results and therefore Appellant does not have possession of the claimed invention.  
While there are a wide variety of shapes of the spline shaped wall which are capable of producing the claimed results regarding the deviation angles and average tangential velocities, the Appellant has not shown possession of each wall capable of producing the claimed results. The claims cover subject matter which is not supported by the Appellant’s specification. 
	The examiner previously argued the Appellant has, at best, only shown possession of the embodiments known to the Appellant. The Appellant has argued, see page 12, lines 8-20, that “the specification conveys that the inventor was in possession of how to configure the spline-shaped based on the blower fan and the rotational speed of the blower fan” (emphasis added). The Appellant has further stated, see page 13, lines 7-8, that “instead of describing the shape by a mathematical equation, the specification explains to a POSA how to arrive at a shape to produce the result” (emphasis added). 
The examiner agrees paragraphs 22 and 23 of the Appellant’s specification explain a process for how to configure a spline shaped wall, however the claimed invention is not a method claim referring to the steps for how to configure a blower fan, an apparatus claim. The Appellant’s argument is not directed toward the claimed invention. 
Furthermore, as stated by the Appellant, “the invention is not limited to one particular shape” and the shape of the spline-shaped wall depends on the blower fan and rotational speed of the blower fan. Paragraph 20 of the Appellant’s specification states the same. The process for how to configure a spline-shaped wall described in paragraphs 22 and 23 is a generalized process which does not result in any specific apparatus. While the spline-shaped wall depends on the blower fan and rotational speed, no quantities are described for either the blower fan or rotational speed, (such as blade exit angles or rpm). Consequently, no quantities are given for a resulting cross-section of the spline-shaped wall – regarding defining features of its shape (such as the radius of curvature) or the values for the deviation angles or average tangential velocity. 
While the Appellant has shown blower fan casings in Figures 1, 2, 7, and 8, the axial cross-sections of the spline-shaped wall are not shown and the values for the deviation angles and average tangential velocities are not given. The only axial cross-section of a spline-shaped wall is seen in Figure 4, however, Figure 4 was only described in reference to how the average tangential velocities are determined. It is unclear if this axial cross-section is one embodiment of the Appellant’s invention capable of also producing the claimed deviation angle range. 
	Because the spline-shaped wall depends on the blower fan shape and rotational speed, changing either the blower fan or rotational speed, or both results in different spline-shaped walls. 
not limited to one particular shape. As claim 1 is currently written, the spline-shaped wall is not limited to any particular shape. The claim merely defines the spline-shaped wall as being “adapted and configured” to produce the claimed results. Based on the claim language, the Appellant is claiming every possible spline-shaped wall capable of producing the claimed results. Therefore, the claimed invention cover numerous possible apparatuses – including those not disclosed by the Appellant.  For the aforementioned reasons detailed above, examiner asks that the Board sustain the rejection under 112(a) for lack of possession of the claimed invention. 
 
	Regarding the rejections made under 112(b), the Appellant has argued, see page 14, lines 6-23, that the examiner does not explain what renders the claim indefinite, suggests a reference point for the percentages must be identified in order for the percentage limitations to be bounded, and the examiner is incorrect because the deviation angles and average tangential velocities “are explicitly defined in relation to operation of the blower fan at a first speed.” The examiner respectfully disagrees. 
While the fan is rotating at a first speed, the limitations regarding the percentages of the deviation angles and average tangential velocities do not refer to the first speed. Deviation angles are angles, which are measured in degrees. The claim limitation states deviation angles do not differ from one another “by more than fifteen percent.” In determining the scope of the claim, the question at hand is “fifteen percent of what?” The average tangential velocities differ by no more than thirty percent, which raises the 
The Appellant’s response suggests the answer is fifteen percent of the first speed. However, the first speed is a completely unrelated quantity measured in rotations per minute (rpm). Similarly for the average tangential velocity, which would be measured in meters per second (m/s), a comparison to the first speed does not make sense. 
Further, even if the first speed was a clear answer, the claim language does not state “fifteen percent of the first speed” or “thirty percent of the first speed.” 
	The Appellant has argued, see page 14, line 23 through page 15, line 7, that the examiner does not explain why one would ever need to consider deviation angles other than the minimum and maximum deviation angles, since if the maximum and minimum deviation angles do not differ from one another by more than 15%, then every other deviation angle would also satisfy the limitation. 
The examiner notes the Appellant’s argument in page 15, lines 4-6 refers to 15% of the minimum deviation angle. The examiner understands and agrees that if the maximum and minimum deviation angles did not differ by more than 15% of the minimum deviation angle, then the other deviation angles would also satisfy the limitation, however, the claim limitation does not refer to the maximum and minimum deviation angles. The specification also does not refer to the maximum and minimum values. Appellant is arguing a limitation not present in the claims.  The claim language as written is not in accord with Appellant’s argument.  Rather, the claim limitation states “the deviation angle at any point on the blower fan circumference does not differ from at any other point on the blower fan circumference by more than fifteen percent.” The claim limitation itself states each deviation angle should be compared to each other deviation angle. 
The examiner previously provided examples of why the claim language is unclear – particularly because the claim language does not tie the percentage to the minimum values. For example, if one were comparing 3 values A, B, and C, where A>B>C, how would one know the difference between A and B would need to be no more than 15% of C? The claim language refers to finding the difference between any two values, but does not refer to comparing the difference to a percentage of the absolute minimum of all possible values. 
The limitation regarding the average tangential velocities raises the same issue. The claim limitation states the average tangential velocity at any scroll angle does not differ from the average tangential velocity at any other scroll angle by more than thirty percent. The limitation does not refer to the absolute minimum average tangential velocity. 
Claim 4 recites the same limitation as claim 1, but with smaller percentage values. Thus, the same indefiniteness issues arise. 

	The Appellant has argued, see page 16, line 16 through page 18, line 10, that the examiner is under the mistaken belief that functional language in a claim renders the claim indefinite, claim 1 identifies the structure which operates to produce air flow having the identified characteristics, the examiner did not consider the three factors of 
	The examiner respectfully disagrees. Claim 1 does not refer to a function, but rather a result. The examiner cited MPEP §2173.05(g), third paragraph, which states “claims which recite a description of a problem to be solved or a function or result achieved by the invention may have unclear boundaries on the scope of the claim” (emphasis added). As stated above regarding the written description rejection, claim 1 does not refer to any specific structure for the spline-shaped wall, but rather claims every spline-shaped wall capable of producing the claimed result. 
	Regarding the three factors of MPEP §2173.05(g), the examiner did perform the analysis in considering the claimed results. While the concepts of deviation angles and average tangential velocities are clearly defined, the comparisons between the two points regarding percentages is not clearly defined. The claim refers to a result obtained, but does not clearly define the structure capable of achieving the result. 
	
The Appellant has argued, see page 18, lines 11-16, that the claim limitation “adapted and configured” constitutes a structural limitation imparting structural attributes to the spline-shaped wall; the Appellant has cited In re Venezia, 530 F.2d 956, 958-59 (CCPA 1976) as support. 
The examiner respectfully disagrees. The facts considered in In re Venezia differ from the instant application and the conclusion from that case does not apply in the instant application. Specifically, in In re Venezia the limitations considered by the Court were “adapted to be fitted,” “adapted to be affixed,” and “adapted to be positioned,” and 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745               
                                                                                                                                                                                         /LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.